Exhibit 10(b)(vii)(a)


EMPLOYMENT AGREEMENT



                         AGREEMENT made as of October 1, 2003, by and between
THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware, Inc. (hereinafter referred to as "Interpublic") and ROBERT THOMPSON
(hereinafter referred to as "Executive").

                         In consideration of the mutual promises set forth
herein the parties hereto agree as follows:


ARTICLE I

Term of Employment


                         1.01     Subject to the provisions of Article VII and
Article VIII, and upon the terms and subject to the conditions set forth herein,
Interpublic will employ Executive beginning October 1, 2003 ("Commencement
Date") and continuing thereafter subject to termination in accordance with the
provisions of Article VII hereof. (The period during which Executive is employed
hereunder is referred to herein as the "term of employment").


ARTICLE II

Duties


                         2.01     During the term of employment Executive will:

                                     (i)       Serve as Senior Vice President of
Finance, reporting to the Chief Operating Officer of Interpublic;

                                     (ii)      Use his best efforts to promote
the interests of Interpublic and devote his full business time and efforts to
its business and affairs;

                                     (iii)     Perform such duties as
Interpublic may from time to time assign to him and;

                                     (iv)     Serve in such other offices of
Interpublic as he may be elected or appointed to.


ARTICLE III

Regular

Compensation




                         3.01     Interpublic will compensate Executive for the
duties performed by him hereunder, by payment of a base salary at the rate of
Four Hundred Fifty Thousand Dollars ($450,000) per annum, payable in equal
installments, which Interpublic may pay at semi-monthly intervals, subject to
customary withholding for federal, state and local taxes.

                         3.02     Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its
discretion shall deem it advisable so to do in order to compensate him fairly
for services rendered to Interpublic. Executive shall be eligible to receive a
salary review every two years in accordance with Interpublic policy.

                         3.03     Interpublic will contribute Seventy Five
Thousand Dollars ($75,000) per annum on Executive's behalf under the Capital
Accumulation Plan.


ARTICLE IV

Bonuses


                         4.01     Executive will be eligible during the term of
employment to participate in the Annual Incentive Compensation Plan, in
accordance with the terms and conditions of the Plan established from time to
time. Executive's target award is Fifty Percent (50%) of his annual base salary
and Executive may earn up to a maximum of 75% of his annual base salary,
provided however, that the actual award, if any, shall be determined by
Interpublic and shall be based on profits, Executive's individual performance,
and management discretion. Executive's 2003 bonus will be 25% of Executive's
target under the Annual Incentive Compensation Plan.

                         4.02     As soon as administratively feasible after
full execution of this Agreement, Interpublic will use its best efforts to have
the Compensation Committee of its Board of Directors ("Committee") grant to
Executive an award equal to Two Thousand (2,000) performance units for the
2003-2005 performance period under Interpublic's Long-Term Performance Incentive
Plan ("LTPIP"). If Interpublic chooses to eliminate the LTPIP Program,
Interpublic management will recommend to the Committee that Executive
participate, at a level comparable to that of executives in comparable
positions, in any new long term incentive plan adopted by Interpublic.


ARTICLE V

Interpublic Stock


                         5.01     As soon as administratively feasible after
full execution of this Agreement, Interpublic will use its best efforts to have
its Management Human Resources Committee ("MHRC") grant to Executive options to
purchase One Hundred Thousand (100,000) shares of Interpublic Common Stock,
which will be subject to all the terms and conditions of the Interpublic Stock
Incentive Plan. One Third (1/3) of the options will be exercisable after the
second anniversary of the date of grant, one-third (1/3) will be exercisable
after the third anniversary and one third (1/3) will be exercisable after the
fourth anniversary of the date of grant through the tenth anniversary of the
date of grant.


ARTICLE VI

Other Employment Benefits


                         6.01     Executive shall be eligible to participate in
such other employee benefits as are available from time to time to other key
management executives of Interpublic in accordance with the then-current terms
and conditions established by Interpublic for eligibility and employee
contributions are required for participation in such benefits opportunities.

                         6.02     Executive will be entitled to annual paid time
off, in accordance with Interpublic's policies and procedures, to be taken in
such amounts and at such times as shall be mutually convenient for Executive and
Interpublic.

                         6.03     Executive shall be reimbursed for all
reasonable out-of-pocket expenses actually incurred by him in the conduct of the
business of Interpublic provided that Executive submits all substantiation of
such expenses to Interpublic on a timely basis in accordance with standard
policies of Interpublic.

                         6.04     Within one month of Executive's commencing
employment, he will receive a sign-on bonus in the amount of one month's base
salary for non itemized relocation costs.

                         6.05     Executive shall be entitled to participate in
Interpublic's Executive Medical Plan.

                         6.06     Executive will be entitled to receive an
automobile allowance of Ten Thousand Dollars ($10,000) per annum.


ARTICLE VII

Termination


                         7.01     Interpublic may terminate the employment of
Executive hereunder:

                                     (i)       By giving Executive notice in
writing at any time specifying a termination date not less than twelve (12)
months after the date on which such notice is given, in which event Executive's
employment hereunder shall terminate on the date specified in such notice, or

                                     (ii)      By giving Executive notice in
writing at any time specifying a termination date less than twelve (12) months
after the date on which such notice is given. In this event Executive's
employment hereunder shall terminate on the date specified in such notice and
Interpublic shall thereafter pay him a sum equal to the amount by which twelve
(12) months salary at his then current rate exceeds the salary paid to him for
the period from the date on which such notice is given to the termination date
specified in such notice. Such payment shall be made during the period
immediately following the termination date specified in such notice, in
successive equal monthly installments each of which shall be equal to one (1)
months salary at the rate in effect at the time of such termination, with any
residue in respect to a period less than one (1) month to be paid together with
the last installment.

                                     (iii)     During the termination period
provided in subsection (i), or in the case of a termination under subsection
(ii) providing for a termination period of less than twelve (12) months, for a
period of twelve (12) months after the termination notice, Executive will be
entitled to receive all employee benefits accorded to him prior to termination
which are made available to employees generally; provided, that such benefits
shall cease upon such date that Executive accepts employment with another
employer offering similar benefits.

                         7.02     Notwithstanding the provisions of Section
7.01, during the period of notice of termination, Executive will use reasonable,
good faith efforts to obtain other employment reasonably comparable to his
employment under this Agreement. Upon obtaining other employment (including work
as a consultant, independent contractor or establishing his own business),
Executive will promptly notify Interpublic, and (a) in the event that
Executive's salary and other non-contingent compensation ("new compensation")
payable to Executive in connection with his new employment shall equal or exceed
the salary portion of the amount payable by Interpublic under Section 7.01,
Interpublic shall be relieved of any obligation to make payments under Section
7.01, or (b) in the event Executive's new compensation shall be less than the
salary portion of payments to be made under Section 7.01, Interpublic will pay
Executive the difference between such payments and the new compensation. In the
event Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to
Section 7.01 of this Agreement, such payments shall cease upon commencement of
such employment. Furthermore, if Executive has received a lump sum payment
pursuant to Section 7.01 of this Agreement, and commences employment with
another company owned or controlled by Interpublic, Executive agrees to
reimburse Interpublic for any portion of the payment that compensates Executive
for the subsequent employment period.

                         7.03     Executive may at any time give notice in
writing to the Corporation specifying a termination date not less than ninety
(90) days after the date on which such notice is given, in which event his
employment hereunder shall terminate on the date specified in such notice, and
Executive shall receive his salary, employee benefits and executive perquisites
until the termination date. Provided however that the Corporation may, at its
option, upon receipt of such notice determine an earlier termination date.

                         7.04     Notwithstanding the provisions of Section
7.01, Interpublic may terminate the employment of Executive hereunder, at any
time after the Commencement Date, for Cause. For purposes of this Agreement,
"Cause" means any of the following:

                                     (i)       Any material breach by Executive
of any material provision of this Agreement (including without limitation
Sections 8.01 and 8.02 hereof) upon written notice of same by Interpublic which
breach, if capable of being cured, has not been cured within fifteen (15) days
after such notice (it being understood and agreed that a breach of Section 8.01
or 8.02 hereof, among others, shall be deemed not capable of being cured);

                                     (ii)      Executive's absence from duty for
a period of time exceeding fifteen (15) consecutive business days or twenty (20)
out of any (30) consecutive business days (other than account of vacation or for
illness, disability or authorized leave in accordance with Interpublic's
policies and procedures) without the consent of the Board of Directors;

                                     (iii)     The acceptance by Executive,
prior to the effective date of Executive's voluntary resignation from employment
with Interpublic, of a position with another employer, without the consent of
the Board of Directors;

                                     (iv)       Misappropriation by Executive of
funds or property of Interpublic or any attempt by Executive to secure any
personal profit related to the business of Interpublic (other than as permitted
by this Agreement) and not fairly disclosed to and approved by Interpublic;

                                     (v)       Fraud, dishonesty, disloyalty,
gross negligence or willful misconduct on the part of Executive in the
performance of his duties as an employee of Interpublic;

                                     (vi)      A felony conviction of Executive;
or

                                     (vii)     Executive's engaging, during the
term of employment, in activities which are prohibited by federal, state or
local laws or Interpublic's policy prohibiting discrimination based on age, sex,
race, religion, disability, national origin, or any other protected category; or
Executive's engaging in conduct which is constituting prohibited harassment
under federal, state or local law, or in violation of Interpublic's policy
(including without limitation, sexual harassment).

                         Upon a termination for Cause, Interpublic shall pay
Executive his salary through the date of termination of employment and Executive
shall not be entitled to any bonus with respect to the year of termination, or
to any other payments hereunder.


ARTICLE VIII

Covenants


                         8.01     While Executive is employed hereunder by
Interpublic he shall not without the prior written consent of Interpublic, which
will not be unreasonably withheld, engage, directly or indirectly, in any other
trade, business or employment, or have any interest, direct or indirect, in any
other business, firm or corporation; provided, however, that he may continue to
own or may hereafter acquire any securities of any class of any publicly-owned
company.

                         8.02     Executive shall treat as confidential and keep
secret the affairs of Interpublic and shall not at any time during the term of
employment or thereafter, without the prior written consent of Interpublic,
divulge, furnish or make known or accessible to, or use for the benefit of,
anyone other than Interpublic and its subsidiaries and affiliates any
information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder.

                         8.03     All records, papers and documents kept or made
by Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic.

                         8.04     All articles invented by Executive, processes
discovered by him, trademarks, designs, advertising copy and art work, display
and promotion materials and, in general, everything of value conceived or
created by him pertaining to the business of Interpublic or any of its
subsidiaries or affiliates during the term of employment, and any and all rights
of every nature whatever thereto, shall immediately become the property of
Interpublic, and Executive will assign, transfer and deliver all patents,
copyrights, royalties, designs and copy, and any and all interests and rights
whatever thereto and thereunder to Interpublic.

                         8.05     During any period in which payments are being
made to Executive pursuant to Section 7.01 above (the "Severance Period") and
for a period of eighteen months following either the end of the Severance Period
or the termination of Executive's employment hereunder for any reason, whichever
is later, Executive shall not: (a) directly or indirectly solicit any employee
of Interpublic or to leave such employ to enter the employ of Executive or of
any person, firm or corporation with which Executive is then associated, or
induce or encourage any such employee to leave the employment of Interpublic or
to join any other company, or hire any such employee, or otherwise interfere
with the relationship between Interpublic and any of its employees or (b)
directly or indirectly solicit or handle on Executive's own behalf or on behalf
of any other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Interpublic at the time of termination, or to induce any
such client to cease to engage the services of Interpublic or to use the
services of any entity or person that competes directly with a material business
of Interpublic, where the identity of such client, or the client's need, desire
or receptiveness to services offered by Interpublic is known by Executive as
part of his employment with Interpublic. Executive acknowledges that these
provisions are reasonable and necessary to protect Interpublic legitimate
business interests, and that these provisions do not prevent Executive from
earning a living.

                         8.06     If at the time of enforcement of any
provisions of this Agreement, a court shall hold that the duration, scope or
area restriction of any provision hereof is unreasonable under circumstances now
or then existing, the parties hereto agree that the maximum duration, scope or
area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

                         8.07     Executive acknowledges that a remedy at law
for any breach or attempted breach of Article VIII of this Agreement will be
inadequate, and agrees that Interpublic shall be entitled to specific
performance and injunctive and other equitable relief in the case of any such
breach or attempted breach.

                         8.08     Executive represents and warrants that neither
the execution and delivery of this Agreement nor the performance of Executive's
services hereunder will conflict with, or result in a breach of, any agreement
to which Executive is a party or by which he may be bound or affected, in
particular the terms of any employment agreement to which Executive may be a
party. Executive further represents and warrants that he has full right, power
and authority to carry out the provisions of this Agreement.


ARTICLE IX

Arbitration


                         9.01     Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, including claims involving
alleged legally protected rights, such as claims for age discrimination in
violation of the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act, as amended, and all other federal and state law
claims for defamation, breach of contract, wrongful termination and any other
claim arising because of Executive's employment, termination of employment or
otherwise, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and Section 12.01
hereof, and judgement upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration shall take
place in the city where Executive customarily renders services to Interpublic.
The prevailing party in any such arbitration shall be entitled to receive
attorney's fees and costs.


ARTICLE X

Assignment


                         10.01     This Agreement shall be binding upon and
enure to the benefit of the successors and assigns Interpublic. Neither this
Agreement nor any rights hereunder shall be assignable by Executive and any such
purported assignment by him shall be void.


ARTICLE XI

Agreement Entire


                         11.01     This Agreement constitutes the entire
understanding between Interpublic and Executive concerning his employment by
Interpublic or any of its parents, affiliates or subsidiaries and supersedes any
and all previous agreements between Executive and Interpublic or any of its
parents, affiliates or subsidiaries concerning such employment, and/or any
compensation or bonuses. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement. This Agreement may not be changed orally.


ARTICLE XII

Applicable Law


                         12.01     The Agreement shall be governed by and
construed in accordance with the laws of the State of New York.





 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:         /s/ Brian J. Brooks                                                

 

               Name: Brian J. Brooks

 

               Title: Executive Vice President, Human Resources

                 

               /s/ Robert Thompson                                             

 

                    Robert Thompson

 

Exhibit 10(b)(vii)(b)


The Interpublic Capital Accumulation Plan

Participation Agreement


                    WHEREAS, Robert Thompson (the "Participant") is a key
executive of The Interpublic Group of Companies, Inc. ("Interpublic") and its
subsidiaries, and has been approved by Interpublic's Management Human Resources
Committee to participate in The Interpublic Capital Accumulation Plan ("CAP");

                    WHEREAS, the Participant has received and reviewed the
pamphlet entitled "The Interpublic Capital Accumulation Plan," which sets forth
the basic terms and conditions of CAP (the "Plan Document"); and

                    WHEREAS, the Plan Document provides that certain details
with regard to the Participant's account and other rights and responsibilities
under CAP are to be set forth in the Participant's Participation Agreement;

                    NOW, THEREFORE, the undersigned Participant agrees to be
bound by the terms of the Plan Document, which terms are incorporated herein by
reference, and modified and expanded as follows:


1.

Effective Date

.  This Participation Agreement shall be effective as of October 1, 2003,
provided the Participant submits the executed Participation Agreement to
Interpublic by December 10, 2003. If the Participant does not submit the
executed Participation Agreement by such date, this Participation Agreement
shall be effective as of the first day of the month next following the date on
which the Participant submits the executed Participation Agreement.    

2.

Credit

.  The Participant's annual dollar credit shall be $75,000 and shall be credited
December 31 of each year if Participant is in the Plan on such date.    

3.

Interest

.  The annual interest rate for the calendar year in which the Effective Date
set forth in paragraph 1 occurs is 4%. As stated in the Plan Document, interest
first accrues on December 31 of the calendar year following the first year of
Participation. The applicable interest rate can be adjusted (upward or downward)
annually.    

4.

Vesting

.  Subject to paragraph 5, which sets forth the requirement to comply with
non-competition and non-solicitation agreements, the Participant's CAP account
is scheduled to become fully vested on September 30, 2006 (assuming the
Participant continues in the employment of Interpublic and its subsidiaries
until this date).    

5.

Non-Competition and Non-Solicitation

.  For a period of two (2) years following the termination of the Participant's
employment for any reason, the Participant shall not: (a) accept employment with
or serve as a consultant, advisor or in any other capacity to an employer that
is in competition with the business unit or units of Interpublic by which the
Participant is employed (the "Business Unit"); (b) directly or indirectly,
either on the Participant's own behalf or on behalf of any other person, firm or
corporation, solicit or perform services for any account that is a client of the
Business Unit at the time of the Participant's termination of employment with
the Business Unit or that was a client of the Business Unit at any time within
one year prior to the date of the Participant's termination of employment; (c)
directly or indirectly employ or attempt to employ or assist anyone else to
employ any person who is at such time or who was within the six-month period
immediately prior to such time in the employ of the Business Unit. Breach by the
Participant of any of the above provisions shall result in the forfeiture of all
interest credited to the Participant's account.      

The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic's legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope or area.

       

6.

Payment Form Election

.  Unless specified below (or otherwise specified in a valid election, submitted
by the Participant to Interpublic's Human Resources Department at least 12
months before distribution under CAP is scheduled to begin), the Participant's
vested account balance shall be distributed in a lump sum.      

If you would like to elect a payment form other than a lump sum, check below.

     

____ I elect to receive my vested account balance in monthly installments over
10 years.

     

____ I elect to receive my vested account balance in monthly installments over
15 years.

     

I understand that the installment forms described above are available only if I
terminate employment after age 55, with at least five years of participation in
CAP.

   

7.

Benefit Commencement Date

.  As provided in the Plan Document, any election to commence distribution of
the Participant's account after the earliest commencement date permitted under
the Plan Document must be received by Interpublic's Human Resources Department
at least 12 months before the otherwise applicable commencement date.    

8.

Relationship to Plan Document

.  This Participation Agreement is intended to be executed and administered in
conjunction with the Plan Document. Where this Participation Agreement is
silent, the terms and provisions in the Plan Document shall govern. To the
extent that any term or provision in this Participation Agreement is
inconsistent with a term or provision in the Plan Document, the term or
provision in this Participation Agreement shall govern.    

9.

Knowing and Voluntary Agreement

.  The Participant has received and read the Plan Document. The Participant
fully understands the terms of the Plan Document and of this Participation
Agreement, and the Participant is entering this Participation Agreement
voluntarily.    

10.

Complete Statement

.  This Participation Agreement shall be construed as a complete statement of
the Participant's rights under CAP. Any change to the terms of this
Participation Agreement or to the Participant's rights under CAP shall be
adopted by executing an amendment or supplement to the Plan Document or to this
Participation Agreement.


                    IN WITNESS WHEREOF, Interpublic, by its duly authorized
officer, and the Participant have caused this Participation Agreement to be
executed.






Interpublic Group of Companies, Inc.

                                      Participant

BY:  /s/ Brian J. Brooks                                              
        Brian J. Brooks
        Executive Vice President,
        Chief Human Resources Officer

                             /s/ Robert Thompson                      
                                 Robert Thompson

 

   

DATE:       11/12/03                                                   

DATE:       11/14/03                                                     





Return to Interpublic's Law Department by December 10, 2003.




        THE INTERPUBLIC GROUP OF COMPANIES, INC.
        BENEFICIARY DESIGNATION: Capital Accumulation Plan

                                                                                                                                                                               



Participant's Name__________________________________ Soc. Sec. No:
___________________________
Home Address
_____________________________________________________________________________
City_________________________________________ State
_______________________Zip______________
Date of Birth _____________________________

Daytime Telephone Number __________________ Evening Telephone Number
______________________
q

   Please check box if your address has changed within the last
year                                    q I am married.             q I am not
married.
Primary Beneficiary Designation
I hereby designate such of the following person(s) who shall survive me as my
Primary Beneficiary(ies):



1.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

2.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

3.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

         

Total = 100%


Contingent Beneficiary Designation


If no Primary Beneficiary named above shall survive me, I designate such of the
following person(s) who shall survive me as my Contingent Beneficiary(ies).



1.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

2.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

3.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

         

Total = 100%

*If no percentage is designated, beneficiaries will share equally. If any of my
Primary Beneficiaries (or, if applicable, my Contingent Beneficiaries),
predecease me, his or her benefits will be shared among my surviving Primary
(or, if applicable, Contingent) Beneficiaries in accordance with the
proportionate shares of the surviving beneficiaries designated above or, if no
percentage is designated, equally.

Consent of Spouse
If a party other than the participant's spouse is named as Primary Beneficiary
above, this designation is valid only if the participant's spouse (if any)
consents below to the participant's designation of the Primary Beneficiary(ies)
and only if the spouse's consent is witnessed by a notary public.

I, ____________________________________, am the spouse of the above-named
participant. I hereby consent to the designation of the Primary Beneficiary(ies)
specified above.

                                                                                                                                                                                                                           
                Spouse's
Signature                                                                                                                                   Date

STATE OF ________________                          COUNTY OF:
______________                 ss:

On __________________________, before me personally came
________________________________; to me known and known to me to be the
individual described as the spouse herein who executed the foregoing consent and
duly acknowledged to me that he/she freely executed same.

_______________________________________

Notary Public                                                    My Commission
Expires:


Execution of Beneficiary Designation

                                                                                                                            

                                                                                                       
                                           Participant's
Signature                                                                                                               Date



                                                                                                                                                                               








Exhibit 10(b)(viii)(u)


SUPPLEMENTAL AGREEMENT




                    SUPPLEMENTAL AGREEMENT made as of November 12, 2003 between
THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation ("Interpublic")
and JOHN J. DOONER, JR. ("Executive").


W I T N E S S E T H

:




                    WHEREAS, Interpublic and Executive are parties to an
Employment Agreement made as of January 1, 1994 as amended by Supplemental
Agreements made as of July 1, 1995, September 1, 1997, January 1, 1999, April 1,
2000, November 7, 2002 and March 31, 2003 (hereinafter referred to as the
"Agreement"); and

                    WHEREAS, Interpublic and Executive desire to amend the
Agreement;

                    NOW, THEREFORE, in consideration of the mutual promises
herein and in the Agreement set forth, the parties hereto, intending to be
legally bound, agree as follows:


 

        1.       Paragraph 1.01 of the Agreement is hereby amended, effective as
of the date hereof, by deleting "and ending on December 31, 2003 or such earlier
date as the employment of Executive shall terminate pursuant to Article IV or
Article V" and substituting therefor "and shall continue thereafter, subject to
termination pursuant to Article IV or Article V".


                    Except as hereinabove amended, the Agreement shall continue
in full force and effect.

                    This Supplemental Agreement shall be governed by the laws of
the State of New York, applicable to contracts made and fully to be performed
therein.

 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By:     /s/ Brian J. Brooks                    

 

       Name: Brian J. Brooks

 

       Title:   Executive Vice President

 

       Human Resources

         

             /s/ John J. Dooner, Jr.              

 

                  John J. Dooner, Jr.








Exhibit 10(b)(xi)(g)


The Interpublic Senior Executive Retirement Income Plan

Participation Agreement


                     WHEREAS, Brian J. Brooks (the "Participant") is a senior
executive of The Interpublic Group of Companies, Inc. ("Interpublic") and its
subsidiaries, and has been approved by the Compensation Committee of
Interpublic's Board of Directors to participate in The Interpublic Senior
Executive Retirement Income Plan ("SERIP");

                     WHEREAS, the Participant has received and reviewed the
pamphlet entitled "The Interpublic Senior Executive Retirement Income Plan,"
which sets forth the basic terms and conditions of SERIP (the "Plan Document");
and

                     WHEREAS, the Plan Document provides that certain details
with regard to the Participant's benefit and other rights and responsibilities
under SERIP are to be set forth in the Participant's Participation Agreement;

                     NOW, THEREFORE, the undersigned Participant agrees to be
bound by the terms of the Plan Document, which terms are incorporated herein by
reference, and modified and expanded as follows:



1.

Effective Date

.  This Participation Agreement shall be effective as of November 10, 2003,
provided the Participant submits the executed Participation Agreement to
Interpublic within 30 days thereafter. If the Participant does not submit the
executed Participation Agreement within 30 days after the date set forth in the
preceding sentence, this Participation Agreement shall be effective as of the
first day of the month next following the date on which the Participant submits
the executed Participation Agreement.    

2.

Benefit and Vesting

.  The Participant's benefit shall be $247,500 per year payable in monthly
installments for 15 years, if the Participant has attained at least age 60 and
the benefit is fully vested. Subject to paragraph 3, which sets forth the
requirement to comply with non-competition and non-solicitation agreements, this
benefit is scheduled to become vested as follows: 30% as of November 10, 2003,
and an additional 10% on each November 9 thereafter, with all amounts fully
vested on November 9, 2010 (assuming the Participant continues in the employment
of Interpublic and its subsidiaries until this date).    

3.

Non-Competition and Non-Solicitation

.  For a period of two (2) years following the termination of the Participant's
employment for any reason, the Participant shall not: (a) accept employment with
or serve as a consultant, advisor or in any other capacity to an employer that
is in competition with the business unit or units of Interpublic by which the
Participant is employed (the "Business Unit"); (b) directly or indirectly,
either on the Participant's own behalf or on behalf of any other person, firm or
corporation, solicit or perform services for any account that is a client of the
Business Unit at the time of the Participant's termination of employment with
the Business Unit or that was a client of the Business Unit at any time within
one year prior to the date of the Participant's termination of employment; (c)
directly or indirectly employ or attempt to employ or assist anyone else to
employ any person who is at such time or who was within the six-month period
immediately prior to such time in the employ of the Business Unit. Breach by the
Participant of such non-competition agreement or non-solicitation agreement
shall result in the forfeiture of the Participant's vested benefit, and any
monies already paid to the Participant shall be returned in full by the
Participant to Interpublic.      

The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic's legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope or area.

   

4.

Payment Form Election

.  Unless specified below (or otherwise specified in a valid election, submitted
by the Participant to Interpublic's Human Resources Department at least 12
months before distribution under SERIP is scheduled to begin), the Participant's
vested benefit shall be distributed in monthly payments for 15 years, as
provided in the Plan Document.      

If you would like to elect a payment form other than monthly payments for 15
years, check below.

     

____ I elect to receive my vested benefit in monthly payments for 10 years.

     

____ I elect to receive my vested benefit in a lump sum.

     

I understand that my vested benefit will be discounted, as provided in the Plan
Document, to reflect the accelerated payout associated with the election of an
optional payment form.

   

5.

Benefit Commencement Date

.  As provided in the Plan Document, any election to commence the Participant's
benefit before the first day of the month coincident with or next following the
Participant's 60th birthday must be received by Interpublic's Human Resources
Department at least 12 months before payments are scheduled to begin.    

6.

Relationship to Plan Document

.  This Participation Agreement is intended to be executed and administered in
conjunction with the Plan Document. Where this Participation Agreement is
silent, the terms and provisions in the Plan Document shall govern. To the
extent that any term or provision in this Participation Agreement is
inconsistent with a term or provision in the Plan Document, the term or
provision in this Participation Agreement shall govern.    

7.

Knowing and Voluntary Agreement

.  The Participant has received and read the Plan Document. The Participant
fully understands the terms of the Plan Document and of this Participation
Agreement, and the Participant is entering this Participation Agreement
voluntarily.    

8.

Complete Statement

.  This Participation Agreement shall be construed as a complete statement of
the Participant's benefit and other rights under SERIP. Any change to the terms
of this Participation Agreement or to the Participant's rights under SERIP shall
be adopted by executing an amendment or supplement to the Plan Document or to
this Participation Agreement.




                     IN WITNESS WHEREOF, Interpublic, by its duly authorized
officer, and the Participant have caused this Participation Agreement to be
executed.




Interpublic Group of Companies, Inc.

Participant

   

BY:   /s/ Nicholas J. Camera                                  

                             /s/ Brian J. Brooks                     

         Nicholas J. Camera

Brian J. Brooks

         Senior Vice President, General Counsel

 

         and Secretary

     

DATE:                                                                   

DATE:                                                                   

   

Return to Interpublic's Law Department by December 10, 2003.






          THE INTERPUBLIC GROUP OF COMPANIES, INC.
          BENEFICIARY DESIGNATION: Senior Executive Retirement Income Plan
                                                                                                                                                                                     
Participant's Name______________________________________ Soc. Sec. No:
_______________________
Home Address
____________________________________________________________________________________________
City________________________________________________ State
_____________________________Zip________________
Date of Birth _____________________________
Daytime Telephone Number ____________________ Evening Telephone Number
_______________________
q    Please check box if your address has changed within the last year

.                                q I am married.             q I am not married.

Primary Beneficiary Designation
I hereby designate such of the following person(s) who shall survive me as my
Primary Beneficiary(ies):



1.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

2.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

3.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

         

Total = 100%


Contingent Beneficiary Designation


If no Primary Beneficiary named above shall survive me, I designate such of the
following person(s) who shall survive me as my Contingent Beneficiary(ies).



1.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

2.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

 

3.

Name

 

Relationship

Date of Birth

Percentage Share*

 

Address

 

Social Security No.

         

Total = 100%

*If no percentage is designated, beneficiaries will share equally. If any of my
Primary Beneficiaries (or, if applicable, my Contingent Beneficiaries),
predecease me, his or her benefits will be shared among my surviving Primary
(or, if applicable, Contingent) Beneficiaries in accordance with the
proportionate shares of the surviving beneficiaries designated above or, if no
percentage is designated, equally.

Consent of Spouse

If a party other than the participant's spouse is named as Primary Beneficiary
above, this designation is valid only if the participant's spouse (if any)
consents below to the participant's designation of the Primary Beneficiary(ies)
and only if the spouse's consent is witnessed by a notary public.

I, ____________________________________, am the spouse of the above-named
participant. I hereby consent to the designation of the Primary Beneficiary(ies)
specified above.

                                                                                                                                                                                                                              
                 Spouse's
Signature                                                                                                                                   Date


STATE OF ________________ COUNTY OF: ______________ ss:

On __________________________, before me personally came
________________________________; to me known and known to me to be the
individual described as the spouse herein who executed the foregoing consent and
duly acknowledged to me that he/she freely executed same.

_______________________________________

Notary Public My Commission Expires:

Execution of Beneficiary Designation


                                                                                                                                  

                                                                            

Participant's Signature

Date

                                                                                                                                                            






Exhibit (10)(b)(xi)(h)


SUPPLEMENTAL AGREEMENT




                    SUPPLEMENTAL AGREEMENT made as of November 10, 2003 between
THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation ("Interpublic")
and BRIAN J. BROOKS ("Executive").


W I T N E S S E T H

:




                    WHEREAS, Interpublic and Executive are parties to an
Employment Agreement made as of November 18, 2002, as amended by Supplemental
Agreements made as of April 7, 2003 and May 20, 2003 (hereinafter referred to as
the "Agreement"); and

                    WHEREAS, Interpublic and Executive desire to amend the
Agreement;

                    NOW, THEREFORE, in consideration of the mutual promises
herein and in the Agreement set forth, the parties hereto, intending to be
legally bound, agree as follows:



 

        1.       Paragraph 3.01 of the Agreement is hereby amended, effective as
of November 10, 2003, by deleting "and One Hundred Fifty Thousand Dollars
($150,000) in the form of an Executive Special Benefit Agreement ("ESBA") to be
entered into between Interpublic and Executive".

     

        2.       A new Paragraph 4.04 shall be added to read as follows:
"Executive will be entitled to participate in Interpublic's Senior Executive
Retirement Income Plan ("SERIP"), pursuant to the terms of the SERIP and a SERIP
Participation Agreement to be entered into, as of today's date, between
Executive and Interpublic. Such Agreement shall provide for an annual benefit of
Two Hundred Forty-Seven Thousand Five Hundred Dollars ($247,500) per annum,
payable to Executive commencing at age 60."

     

        3.       A new Paragraph 5.04 shall be added to read as follows:
"Effective as of today's date, Executive shall be granted such number of shares
of Interpublic restricted common stock as shall equal an aggregate market value
of $1,625,000. "Market Value" shall be calculated based on the average of the
high and low price of a share of Interpublic Stock on the date of grant. These
shares, when issued, shall be subject to full vesting on the seventh anniversary
of the date of grant."


                    Except as hereinabove amended, the Agreement shall continue
in full force and effect.

                    This Supplemental Agreement shall be governed by the laws of
the State of New York, applicable to contracts made and fully to be performed
therein.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By:  /s/ Nicholas J. Camera                        

 

       Name: Nicholas J. Camera

 

       Title:   Senior Vice President, General

 

                   Counsel and Secretary

         

           /s/ Brian J. Brooks          

 

               Brian J. Brooks








Exhibit 10(b)(xi)(i)


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE





                          CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
between THE INTERPUBLIC GROUP OF COMPANIES, INC. ( "Interpublic ") and BRIAN J.
BROOKS ( "Executive "). In consideration of the mutual covenants herein
contained, the parties agree as follows:

                          1.       Termination of Employment.  Executive will
resign from any and all positions that he holds at Interpublic or any subsidiary
thereof effective February 27, 2004 ( "Termination Date "). Until such time,
Executive will continue to make himself available to provide services to
Interpublic consistent with his position, provided however that Executive will
not provide his services from the corporate office after February 13, 2004.

                          2.       Severance Payment and Benefits.  Subject to
Executive 's execution and non -revocation of, and compliance with this
Agreement, Interpublic shall: (a) pursuant to the Employment Agreement, dated as
of November 18, 2002, as amended as of April 7, 2003, May 20, 2003 and November
10, 2003 ( "Employment Agreement "), pay Executive his current annual base
salary of $495,000 for a period of one (1) year from the Termination Date,
subject to ordinary payroll withholding, ( "Severance Period "), (b) during the
Severance Period, provide Executive with his current benefits including medical,
life insurance, profit sharing, club, automobile and financial planning
allowances, (c) during the Severance Period, continue to defer amounts due to
Executive under the Senior Executive Retirement Income Plan Agreement ( "SERIP
") between Interpublic and the Executive, and (d) continue Executive 's
eligibility for an award (for calendar year 2003) under Interpublic 's annual
incentive plan. At the end of the Severance Period, Executive will be entitled
to COBRA health coverage for a period of eighteen (18) months.

                          3.       Consulting Period.  In addition to the
payments set forth in Section 2, Executive shall be retained by Interpublic to
provide certain executive recruiting and human resource consulting services
during the course of the Severance Period and for a period of one (1) year
thereafter (such additional one year period being hereafter referred to as the
"Consulting Period "). Such services shall be provided as requested by
Interpublic, will be consistent with the level of assignments Executive
currently has and will in all cases be subject to the prior approval of the
Chief Operating Officer and/or the Chief Human Resource Officer of Interpublic
or their designees.




 

          (a)       Subject to the provisions of Sections (b) (c) and (d) of
this Agreement, the Executive shall be compensated for such services as follows:
In connection with Executive 's services in areas other than executive
recruitment, Executive 's time shall be billed at Four Hundred Dollars ($400.00)
per hour. In connection with the recruitment of personnel, Executive shall be
compensated in an amount equal to twenty -five percent (25%) of the first year
's total cash compensation of individuals placed as a result of Executive 's
efforts. For purposes of calculating the fee, an individual 's compensation
shall include base salary up to Five Hundred Thousand Dollars ($500,000) and
bonuses. The fee shall be payable as follows: The first installment shall be
paid upon assignment by Interpublic of a particular search. The second
installment shall be payable forty -five (45) days from the start of the search
and the third, due upon completion, will be adjusted to reflect the successful
candidate 's actual base salary up to Five Hundred Thousand Dollars ($500,000).
Each fee installment becomes non -refundable upon receipt. Interpublic may
cancel a particular search at any time, however if any candidate introduced
before cancellation of the search is hired within one (1) year after the
cancellation date, the entire fee is due. If Interpublic should change or cancel
the designated position within the first forty -five (45) days of the
commencement of a particular search the first installment will be due (a
significant change in the job description or title is considered a change in the
search, and entails the need for a new assignment). If Interpublic changes or
cancels the designated position within the second forty -five (45) days of the
contract period, the second installment will also be due. Additional hires (as
defined below) shall be billed at twenty -five percent (25%) of the first year
's total cash compensation of the individual hired up to a salary of Five
Hundred Thousand Dollars ($500,000). An "additional hire " is defined as the
employment by Interpublic (including freelance, consulting, full -time or part
-time employee) of any individual whom Executive has identified, within one (1)
year of making such introduction. (Notwithstanding the foregoing, Executive 's
services provided in connection with the recruitment of individuals listed on
Exhibit A attached hereto shall be paid at the aforementioned hourly rate and
not as a percentage of compensation.) Executive shall submit monthly time sheets
for hours worked or fees earned on Interpublic business to the Chief Operating
Officer of Interpublic. Amounts owed to Executive, if any, will be paid within
thirty (30) days of the reconciliation outlined in Sections (c) and (d) below.

     

          (b)       Interpublic and Executive shall agree in advance as to the
scope of each assignment and the appropriate method of compensation (i.e., hours
or fees). In the event the assignment is a fee -based assignment, the salary
level and job description shall be agreed upon at such time.

     

          (c)       During the Severance Period, Executive will receive
consulting fees earned to the extent they are in excess of his base salary, up
to a total maximum annual aggregate compensation during that period (exclusive
of bonus amounts, if any) of Seven Hundred Thousand Dollars ($700,000).
Fees/commissions will be reconciled against base salary within thirty (30) days
of the end of each quarter and a final reconciliation undertaken within thirty
(30) days of the end of the Severance Period. Amounts paid in excess of base
salary will not be subject to withholding and Executive will be provided with a
1099 for such amounts.

     

          (d)       During the Consulting Period, Executive shall be compensated
for all fees earned by him in connection with Interpublic business, with a
guaranteed minimum annual compensation of Four Hundred Thousand Dollars
($400,000). Such minimum guaranteed amount will be paid in equal monthly
installments and reconciled within thirty (30) days of the end of each quarter
against hourly fees/commissions earned during each quarter. A final
reconciliation will be conducted within thirty (30) days of the end of the
Consulting Period. Such amounts will not be subject to withholding and Executive
will be provided with a 1099 for such amounts.

     

          (e)       Executive shall be entitled to reimbursement of pre
-approved expenses incurred in connection with the provision of consulting
services. Where Interpublic and Executive agree on an assignment, Interpublic
and Executive will also agree on a sufficient expense budget for Executive to
successfully complete the assignment.

     

          (f)       Executive shall be entitled to retain the cellular phone and
lap -top computer currently in his possession but the expense of maintaining
those services shall be borne by Executive.

     

          (g)       The above -referenced payments exceed in value any payments
to which Executive may otherwise be entitled.


                          4.       Interpublic Stock.


 

          (a)       Interpublic restricted stock currently held by Executive
will continue to vest during the Severance Period, and will be released pro
-rata at the end of that period in accordance with Exhibit B attached hereto. In
addition, at the end of the additional restriction period contemplated by
Section 14, and assuming full compliance by Executive with the provision of that
Section, Executive shall be entitled to full vesting of the 102,233 shares of
Interpublic restricted stock granted to Executive on November 10, 2003.

     

          (b)       All options to acquire shares of Interpublic stock currently
held by Executive will continue to vest through the end of the Severance Period
in accordance with Exhibit B attached hereto. Options will be exercisable on a
pro -rated basis in accordance with their terms by Executive for a period of
ninety (90) days following the end of the Severance Period.

     

          (c)       At the end of the Severance Period, Executive will be
entitled to a pro -rata portion of units awarded to him under Interpublic 's
LTPIP in accordance with Exhibit B attached hereto and shall be payable in
accordance with the terms of that Plan.

     

          (d)       All shares of Interpublic restricted stock currently held by
Executive shall vest on a "Change of Control ", as defined in the Executive
Severance Agreement previously entered into between Executive and Interpublic.


                          5.       Release of Claims.  By signing this Agreement
and Release, Executive, on behalf of himself and his current, former, and future
heirs, executors, administrators, attorneys, agents and assigns, releases and
waives all legal claims in law or in equity of any kind whatsoever that
Executive has or may have against Interpublic, its parents, subsidiaries and
affiliates, and their respective officers, directors, employees, shareholders,
members, agents, attorneys, trustees, fiduciaries, representatives, benefit
plans and plan administrators, successors and/or assigns, and all persons or
entities acting by, through, under, or in concert with any or all of them
(collectively, the "Releasees"). This release and waiver covers all rights,
claims, actions and suits of all kinds and descriptions that Executive now has
or has ever had, whether known or unknown or based on facts now known or
unknown, fixed or contingent, against the Releasees, occurring from the
beginning of time up to and including the date that Executive executes this
Agreement and Release, including, without limitation:


 

          (a)       any claims for wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other common law
claims;

     

          (b)       any claims for the breach of any written, implied or oral
contract between Executive and Interpublic, including but not limited to any
contract of employment;

     

          (c)       any claims of discrimination, harassment or retaliation
based on such things as age, national origin, ancestry, race, religion, sex,
sexual orientation, or physical or mental disability or medical condition;

     

          (d)       any claims for payments of any nature, including but not
limited to wages, overtime pay, vacation pay, severance pay, commissions,
bonuses and benefits or the monetary equivalent of benefits, but not including
any claims for unemployment or workers ' compensation benefits, or for the
consideration being provided to Executive pursuant to Paragraphs 2, 3, 4 or 5 of
this Agreement, or for the payments and benefits to which Executive is entitled
under the employee benefit plans of Interpublic; and

     

          (e)       all claims that Executive has or that may arise under the
common law and all federal, state and local statutes, ordinances, rules,
regulations and orders, including but not limited to any claim or cause of
action based on the Fair Labor Standards Act, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871
and 1991, the Rehabilitation Act of 1973, the National Labor Relations Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Vietnam Era Veterans ' Readjustment Assistance
Act of 1974, Executive Order 11246, and any state laws governing employee
rights, as each of them has been or may be amended.


This release and waiver does not release Interpublic from its obligations under
this Agreement and Release. This Agreement and Release shall be binding upon and
inure to the benefit of Executive and the Releasees and any other individual or
entity who may claim any interest in the matter through Executive. Executive
also acknowledges that he has not assigned any of his rights to make the
aforementioned claims or demands. Executive also acknowledges and represents
that he has not filed nor will he file any lawsuits based on claims or demands
that he has released herein.

                          6.       Attorney Review.  Executive is hereby advised
that he should consult with an attorney prior to executing this Agreement.

                          7.       Review Period.  Executive is also advised
that he has twenty -one (21) days from the date this Agreement is delivered to
him within which to consider whether he will sign it.

                          8.       Revocation Period.  If Executive signs this
Agreement, he acknowledges that he understands that he may revoke this Agreement
within seven (7) days after he has signed it by notifying Interpublic in writing
that he has revoked this Agreement. Such notice shall be addressed to:
Christopher J. Coughlin, Chief Operating Officer, The Interpublic Group of
Companies, Inc., 1271 Avenue of the Americas, New York, New York 10020. This
Agreement shall not be effective or enforceable in accordance with its terms
until the 7 -day revocation period has expired.

                          9.       Employment with Another IPG Agency.  In the
event Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to this
Agreement, all such payments shall cease upon commencement of such employment.

                         10.       Intellectual Property Rights.  Executive
acknowledges and agrees that all concepts, writings and proposals submitted to
and accepted by Interpublic ( "Intellectual Property ") which relate to the
business of Interpublic and which have been conceived or made by him during the
period of his employment, either alone or with others are the sole and exclusive
property of Interpublic or its clients. As of the date hereof, Executive hereby
assigns in favor of Interpublic all the Intellectual Property covered by this
paragraph. On or subsequent to the date hereof, Executive shall execute any and
all other papers and lawful documents required or necessary to vest sole rights,
title and interest in Interpublic or its nominee of the Intellectual Property.

                         11.       Non -Admission.  This Agreement and Release
shall not in any way be construed as an admission by the Company of any
liability for any reason, including, without limitation, based on any claim that
the Company has committed any wrongful or discriminatory act.

                         12.       Non -Disparagement.  Each party agrees not
to, and Interpublic agrees to cause its officers, members of its board of
directors, its consultants and its other agents not to, say, write or cause to
be said or written, any statement that may be considered defamatory, derogatory
or disparaging of the other. Interpublic and the Executive agree to develop a
mutually acceptable communications plan for external and internal use regarding
Executive 's departure from Interpublic as well as a form of reference.
Executive and his advisors will be given a reasonable opportunity to review and
comment on the internal and external communications plan with respect to all
references to Executive and the form of reference, and Interpublic will accept
all reasonable requests from Executive in that regard.

                         13.       Confidentiality/Company Property.  Executive
acknowledges that he has had access to confidential, proprietary business
information of Interpublic as a result of employment, and Executive hereby
agrees not to use such information personally or for the benefit of others.
Executive also agrees not to disclose to anyone any confidential information at
any time in the future so long as it remains confidential. Executive further
agrees to keep the terms and the existence of this Agreement and Release
confidential and not to discuss it with anyone other than his attorney, tax
advisor, spouse, or as may be required by law. Except as provided herein
Executive represents that he has returned all Interpublic property in his
possession.

                         14.       Non -Solicitation of Clients and
Employees.  During the Severance Period and the Consulting Period the Executive
shall not: (a) accept employment with or serve as a consultant, advisor or in
any other capacity to Omnicom, WPP, Publicis, Grey Advertising or Havas or any
of their respective subsidiaries, affiliates or operating entities; (b) directly
or indirectly, either on the Executive 's own behalf or on behalf of any other
person, firm or corporation, solicit or perform services for any account that is
a client of Interpublic or any of its subsidiaries at the time of the Executive
's termination of employment with Interpublic or that was a client of
Interpublic or any of its subsidiaries at any time within one year prior to the
date of the Executive 's termination of employment; (c) directly or indirectly
employ or attempt to employ or assist anyone else to employ any person who is at
such time or who was within the six -month period immediately prior to such time
in the employ of Interpublic or any of its subsidiaries. In addition, and in
exchange for the consideration set forth in Section 4 hereof, for an additional
two -year period (i.e. through January 31, 2008), Executive agrees to abide by
the provisions of section (c) of this Section 14.

                         15.       Termination.  Executive shall be entitled to
terminate this Agreement upon sixty (60) days written notice to Interpublic. In
such event, Interpublic shall have no further obligation to Executive beyond the
termination date set by Executive (other than any unpaid severance amounts to
which Executive would otherwise have been entitled under the Employment
Agreement) and all stock and other benefits shall vest, in accordance with
Interpublic 's standard policies, as of that termination date.

                         16.       Entire Agreement; No Other
Promises.  Executive hereby acknowledges and represents that this Agreement and
Release contains the entire agreement between Executive and Interpublic, and,
except as provided herein, it supersedes any and all previous agreements
concerning the subject matter hereof. Executive further acknowledges and
represents that neither Interpublic nor any of its agents, representatives or
employees have made any promise, representation or warranty whatsoever, express,
implied or statutory, not contained herein, concerning the subject matter
hereof, to induce Executive to execute this Agreement and Release, and Executive
acknowledges that he has not executed this Agreement and Release in reliance on
any such promise, representation or warranty.

                         17.       Equitable Relief.  Each party acknowledges
that a remedy at law for any breach or attempted breach of this Agreement will
be inadequate, and agrees that the other shall be entitled to specific
performance and injunctive and other equitable relief in the case of any such
breach or attempted breach. It is also agreed that, in addition to any other
remedies, in the event of a material breach of this Agreement by Executive,
Interpublic may withhold and retain all or any portion of the severance
payments.

                         18.       Severability.  If any term or condition of
this Agreement and Release shall be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, this Agreement and Release
shall be construed without such term or condition. If at the time of enforcement
of any provision of this Agreement, a court shall hold that the duration, scope
or area restriction of any provision hereof is unreasonable under circumstances
now or then existing, the parties hereto agree that the maximum duration, scope
or area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

                         19.       Choice of Law and Forum.  This Agreement and
Release shall be construed and enforced in accordance with, and governed by, the
laws of the State of New York, without regard to its choice of law provisions.

                         20.       Arbitration.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, including
claims involving alleged legally protected rights, such as claims for age
discrimination in violation of the Age Discrimination in Employment Act of 1967,
as amended, Title VII of the Civil Rights Act, as amended, and all other federal
and state law claims for defamation, breach of contract, wrongful termination
and any other claim arising because of Executive 's employment, termination of
employment or otherwise, shall be settled by arbitration in accordance with the
Employment Dispute Rules of the American Arbitration Association and judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in New York, New York.

                         21.       Binding Effect.  This Agreement shall be
binding on, and shall inure to the benefit of, Interpublic and its successors.
This Agreement shall also inure to the benefit of Executive 's heirs, executors,
beneficiaries and legal representatives.

                         22.       Amendment.  This Agreement and Release may
not be amended or modified in any way, except pursuant to a written instrument
signed by both parties.

HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By:  /s/ Nicholas J. Camera                     

 

       Name: Nicholas J. Camera

 

       Title:   Senior Vice President, General

 

                  Counsel and Secretary

             

                    /s/ Brian J. Brooks              

 

                          Brian J. Brooks







Exhibit A

Major Projects




McCann WorldGroup


CCO Campbell Mithun
Regional Director Asia Pac
President MRM Worldwide
Global head Planning and Budgeting
Ops director EMEA
Global Strategy leader : Microsoft
President/COO McCann Global Healthcare
Latin American Regional Succession


Gotham


Stone Roberts Successor


Campbell -Ewald


Exec Creative Officer : Chevrolet


FCB


Brendan Successor (I am unlikely to play a lead role, but they need my help with
candidates)


CMG


CEO FutureBrand (probably complete)
President Golin Harris NY
Head of Brand consulting -Europe


Initiative


WW president


Lowe + Draft


CEO:  HSBC Relationship (hopefully)


I think this is about it, other than the financial positions here and at the
Partnership.






 

Exhibit B

           

*

Stock Options

     

The following stock options will be available to Mr. Brooks on or before his
termination on February 28, 2005 (includes one year severance). He will have 90
days from February 28, 2005 to exercise these options.

         

Options

 

Exercise

 

Exercisable

   

Grant Date

 

Granted

 

Price       

 

2/28/2005    

   

11/18/2002

 

40,000

 

$14.0150

 

12,000

   

11/18/2002

 

16,000

 

$14.0150

 

16,000

(LTPIP 02 -04)

 

3/26/2003

 

20,000

 

$  9.6400

 

6,388

   

11/18/2003

 

4,800

 

$14.8250

 

1,000

       

80,800

     

35,388

         

*

Restricted Stock

     

The following restricted shares will be released to Mr. Brooks on his date of
termination on February 28, 2005 (includes one year severance).

             

Lapse

 

Shares

 

Released Upon

   

Grant Date

 

Date

 

Granted

 

Termination   

 



















 

4/1/2003

 

4/1/2004

 

8,333

 

8,333

   

4/1/2003

 

4/1/2005

 

8,333

 

7,985

   

4/1/2003

 

4/1/2006

 

8,334

 

5,324

   

11/18/2003

 

11/18/2008

 

2,400

 

600

   

11/10/2003

 

11/10/2010

 

102,233

 

18,255

   

11/18/2002

 

11/18/2004

 

3,900

 

3,900

   

11/18/2002

 

11/18/2005

 

  21,300

 

  15,975

           

154,833

 

60,372

         

*

LTPIP

   

                         Mr. Brooks is a participant in the 2003 -2005 LTPIP
periods tied to the performance of Interpublic. He was granted 5,000 units in
that performance period. We are requesting 3,611 units from the Compensation and
Professional Development Committee. Payment, if any, will be made in accordance
with other executives payments.








Exhibit 10(b)(xiii)(g)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                    AGREEMENT made as of May 16, 2003, by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and GUNNAR WILMOT (hereinafter
referred to as "Executive").


W I T N E S S E T H:


                    WHEREAS, Executive is in the employ of Interpublic and/or
one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                    WHEREAS, Interpublic and Executive desire to enter into an
Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                    NOW, THEREFORE, in consideration of the mutual promises
herein set forth, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE I

Death and Special Retirement Benefits

                    1.01      For purposes of this Agreement the "Accrual Term"
shall mean the period of ninety-six (96) months beginning on the date of this
Agreement and ending on the day preceding the eighth anniversary hereof or on
such earlier date on which Executive shall cease to be in the employ of the
Corporation.

                    1.02     The Corporation shall provide Executive with the
following benefits contingent upon Executive's compliance with all the terms and
conditions of this Agreement. Effective at the end of the Accrual Term,
Executive's annual compensation will be increased by Forty Five Thousand Dollars
($45,000) if Executive is in the employ of the Corporation at that time.

                    1.03      If, during the Accrual Term or thereafter during a
period of employment by the Corporation which is continuous from the date of
this Agreement, Executive shall die while in the employ of the Corporation, the
Corporation shall pay to such beneficiary or beneficiaries as Executive shall
have designated pursuant to Section 1.07 (or in the absence of such designation,
shall pay to the Executor of the Will or the Administrator of the Estate of
Executive) survivor income payments of Forty Five Thousand Dollars ($45,000) per
annum for fifteen (15) years in monthly installments beginning with the 15th of
the calendar month following Executive's death, and in equal monthly installment
thereafter.

                    1.04      If, after a continuous period of employment from
the date of this Agreement, Executive shall retire from the employ of the
Corporation so that the first day on which Executive is no longer in the employ
of the Corporation occurs on or after Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the rate Forty
Five Thousand Dollars ($45,000) per annum for fifteen (15) years in monthly
installments beginning with the 15th of the calendar month following Executive's
last day of employment, and in equal monthly installments thereafter.

                    1.05      If, after a continuous period of employment from
the date of this Agreement, Executive shall retire, resign, or be terminated
from the employ of the Corporation so that the first day on which Executive is
no longer in the employ of the Corporation occurs on or after Executive's
fifty-fifth birthday but prior to Executive's sixtieth birthday, the Corporation
shall pay to Executive special retirement benefits at the annual rates set forth
below for fifteen years beginning with the calendar month following Executive's
last day of employment, such payments to be made in equal monthly installments:


Last Day of Employment

Annual Rate

   

On or after 55th birthday but prior to 56th birthday

$23,400

On or after 56th birthday but prior to 57th birthday

$29,250

On or after 57th birthday but prior to 58th birthday

$34,650

On or after 58th birthday but prior to 59th birthday

$40,950

On or after 59th birthday but prior to 60th birthday

$42,750


                    1.06      If, following such termination of employment,
Executive shall die before payment of all of the installments provided for in
Section 1.04 or Section 1.05, any remaining installments shall be paid to such
beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.07 or, in the absence of such designation, to the Executor of the Will
or the Administrator of the Estate of Executive.

                    1.07      For purposes of Sections 1.03, 1.04 and 1.05, or
any of them, Executive may at any time designate a beneficiary or beneficiaries
by filing with the chief personnel officer of Interpublic a Beneficiary
Designation Form provided by such officer. Executive may at any time, by filing
a new Beneficiary Designation Form, revoke or change any prior designation of
beneficiary.

                    1.08      If Executive shall die while in the employ of the
Corporation, no sum shall be payable pursuant to Sections 1.04, 1.05, 1.06,
2.01, 2.02 or 2.03.


ARTICLE II

Alternative Deferred Compensation


                    2.01      If Executive shall, for any reason other than
death, cease to be employed by the Corporation on a date prior to Executive's
fifty-fifth birthday, the Corporation shall, in lieu of any payment pursuant to
Article I of this Agreement, compensate Executive by payment, at the times and
in the manner specified in Section 2.02, of a sum computed at the rate of Forty
Five Thousand Dollars ($45,000) per annum for each full year and proportionate
amount for any part year from the date of this Agreement to the date of such
termination during which Executive is in the employ of the Corporation with a
maximum payment of Three Hundred Sixty Thousand Dollars ($360,000). Such payment
shall be conditional upon Executive's compliance with all the terms and
conditions of this Agreement.

                    2.02      The aggregate compensation payable under Section
2.01 shall be paid in equal consecutive monthly installments commencing with the
first month in which Executive is no longer in the employ of the Corporation and
continuing for a number of months equal to the number of months which have
elapsed from the date of this Agreement to the date of termination, up to a
maximum of ninety-six (96) months.

                    2.03      If Executive dies while receiving payments in
accordance with the provisions of Section 2.02, any installments payable in
accordance with the provisions of Section 2.02 less any amounts previously paid
Executive in accordance therewith, shall be paid to the Executor of the Will or
the Administrator of the Estate of Executive.

                    2.04      It is understood that none of the payments made in
accordance with this Agreement shall be considered for purposes of determining
benefits under the Interpublic Pension Plan, nor shall such sums be entitled to
credits equivalent to interest under the Plan for Credits Equivalent to Interest
on Balances of Deferred Compensation Owing under Employment Agreements adopted
effective as of January 1, 1974 by Interpublic.


ARTICLE III

Non-solicitation of Clients or Employees


                    3.01      Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
(12) months either (a) solicit any employee of the Corporation to leave such
employ to enter the employ of Executive or of any corporation or enterprise with
which Executive is then associated or (b) solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the advertising,
public relations, sales promotion or market research business of any advertiser
which is a client of the Corporation at the time of such termination.


ARTICLE IV

Assignment


                    4.01      This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Interpublic. Neither this Agreement
nor any rights hereunder shall be subject in any matter to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge by
Executive, and any such attempted action by Executive shall be void. This
Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V

Contractual Nature of Obligation


                    5.01      The liabilities of the Corporation to Executive
pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI

Applicable Law


                    6.01      This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.



 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:    /s/ Brian J. Brooks                               

 

                Brian J. Brooks

 

                Executive Vice President,

 

                Human Resources

         

          /s/ Gunnar Wilmot                                

 

               Gunnar Wilmot

               

Signed as of November 6, 2003

 








Exhibit 10(d)(v)


AMENDMENT NO. 4 TO THE
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT


Dated as of November 5, 2003


                                 AMENDMENT NO. 4 TO THE FIVE-YEAR CREDIT
AGREEMENT among The Interpublic Group of Companies, Inc., a Delaware corporation
(the "Company"), the banks, financial institutions and other institutional
lenders parties to the Credit Agreement referred to below (collectively, the
"Lenders") and Citibank, N.A., as administrative agent (the "Agent") for the
Lenders.

                                 PRELIMINARY STATEMENTS:

                                 (1)       The Company, the Lenders and the
Agent have entered into a Five-Year Credit Agreement dated as of June 27, 2000
and amended and restated as of December 31, 2002 (as amended, supplemented or
otherwise modified through the date hereof, the "Credit Agreement"). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.

                                 (2)       The Company, the Required Lenders and
the Agent have agreed to amend the Credit Agreement as hereinafter set forth.

                                 SECTION 1.       Amendments to Credit
Agreement.  The Credit Agreement is, effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 2, hereby
amended as follows:

(a) The definition of "EBITDA" in Section 1.01 is amended by (i) replacing the
word "and" immediately before "(l)" with a comma and (ii) including the phrase
"and (m) cash payments made by the Company with respect to the fiscal periods
ending September 30, 2003, December 31, 2003 and March 31, 2004, relating to the
matters set forth on Schedule A" immediately before the phrase ", in each case
determined in accordance with GAAP for such period".

(b) Schedule A is added to read as set forth on Schedule A to this Amendment.

                                 SECTION 2.       Conditions of
Effectiveness.  This Amendment shall become effective as of the date first above
written when, and only when, the Agent shall have received (i) counterparts of
this Amendment executed by the Company, Ammirati Puris Lintas K.K. and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the Agent
that such Lender has executed this Amendment and (ii) a copy of the attached
Consent executed by each Subsidiary Guarantor.

                                 SECTION 3.       Representations and Warranties
of the Company.  The Company represents and warrants as follows:

                                 (a)       Each Borrower is a corporation duly
organized, validly existing and, in the case of the Company, in good standing
under the laws of the jurisdiction of its organization, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business.

                                 (b)       The execution, delivery and
performance by each Borrower of this Amendment and the Credit Agreement and each
of the Notes to which it is a party, as amended hereby, are within such
Borrower's corporate powers, have been duly authorized by all necessary
corporate action and do not contravene, or constitute a default under, any
provision of law or regulation applicable to such Borrower or of the certificate
of incorporation of such Borrower or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon such Borrower or result in
the creation or imposition of any Lien on any asset of such Borrower or any of
its Consolidated Subsidiaries.

                                 (c)       No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery or performance by each Borrower of this Amendment or the Credit
Agreement and the Notes to which it is a party, as amended hereby, except the
possibility of a post-facto filing under the Japanese Foreign Exchange and Trade
Control Law (Law No. 228 of 1949, as amended).

                                 (d)       This Amendment has been duly executed
and delivered by each Borrower. This Amendment and each of the Credit Agreement
and the Notes to which each Borrower is a party, as amended hereby, are legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.

                                 (e)       There is no action, suit,
investigation, litigation or proceeding pending against, or, to the knowledge of
the Company, threatened against the Company or any of its Consolidated
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a significant probability of an adverse decision that
(i) would have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Amendment or the Credit Agreement
or any Note, as amended hereby, or the consummation of the transactions
contemplated hereby.

                                 SECTION 4.       Reference to and Effect on the
Credit Agreement and the Notes.  (a)  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Credit Agreement,
and each reference in the Notes or the Designation Agreement related to Ammirati
Puris Lintas K.K., to "the Credit Agreement", "thereunder", "thereof" or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

                                 (b)       The Credit Agreement and the Notes,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                                 (c)       The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Agent
under the Credit Agreement, nor constitute a waiver of any provision of the
Credit Agreement.

                                 SECTION 5.       Costs and Expenses.  The
Company agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of Section 9.04 of the Credit Agreement.

                                 SECTION 6.        Execution in
Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Amendment.

                                 SECTION 7.       Governing Law.  This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
New York.

                                 IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written.



 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By  /s/ Steven Berns                                      

 

Title:  Treasurer

     

AMMIRATI PURIS LINTAS K.K.

     

By  /s/ Steven Berns                                       

 

Title:  Treasurer

     

CITIBANK, N.A.,

     

as Agent and as Lender

 

By  /s/ Julio Ojea Quintana                             

 

Title:  Director

     

BANK, ONE, NA

     

By   /s/ Rick Howard                                      

 

Title:  Vice President

     

BANK OF AMERICA, N.A.

     

By  /s/ John E. Williams                                    

 

Title:  Managing Director

     

THE BANK OF NEW YORK

     

By  /s/ Brendan T. Nedzi                                  

 

Title:  Senior Vice President

     

BARCLAYS BANK PLC

     

By   /s/ Simon Leach                                         

 

Title:  Relationship Director

     

JPMORGAN CHASE BANK

     

By   /s/ Rebecca Vogel                                       

 

Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By   /s/ Phillip J. Salter                                     

 

Title:  Vice President

     

By  /s/ Paul A. Dytrych                                    

 

Title:  Senior Relationship Director

     

FLEET NATIONAL BANK

     

By  /s/ Thomas J. Levy                                     

 

Title:  Senior Vice President

     

HSBC BANK USA

     

By                                                                      

 

Title:

     

KEYBANK NATIONAL ASSOCIATION

     

By  /s/ Francis Lutz                                            

 

Title:  Vice President

     

LLOYDS TSB BANK PLC

 

By  /s/ Windsor R. Davies                                  

 

Title:  Director

     

By  /s/ Richard M. Heath                                    

 

Title:  Vice President

     

SUNTRUST BANK

     

By  /s/ Heidi M. Khambatta                                

 

Title:  Vice President

     

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By  /s/ Steven L. Hipsman                                   

 

Title:  Director






CONSENT

Dated as of November 5, 2003


                                The undersigned, each a Guarantor under the
Guaranty dated as of August 15, 2003 (the "Subsidiary Guaranty") in favor of the
Agent and the Lenders parties to the Credit Agreement referred to in the
foregoing Amendment, hereby consents to such Amendment and hereby confirms and
agrees that notwithstanding the effectiveness of such Amendment, the Subsidiary
Guaranty and each other Loan Document to which the undersigned is a party are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment, each reference in the Subsidiary Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.





McCann-Erickson USA, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

TM Holdings, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Torre Lazur Healthcare Group, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

McCann Relationship Marketing, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Treasurer

   

Gillespie, Advertising, Magazine Marketing & Public Relations, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

The Gotham Group, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Assistant Treasurer

   

Campbell Mithun, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

FCB Worldwide L.L.C.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Hill, Holliday, Connors, Cosmopulos, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

Campbell-Ewald Company

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Deutsch Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

Lowe Group Holdings, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Treasurer

   

Draft, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

Integrated Communications Corp.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Dailey & Associates

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

Bozell Group, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Advantage International Holdings, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

Jack Morton Worldwide Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Kaleidoscope Sports and Entertainment L.L.C.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Manager

Initiative Media Worldwide, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Assistant Treasurer

   

Newspaper Services of America, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

Wahlstrom Group L.L.C.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Carmichael Lynch, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

The Cassidy Companies, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

   

Weber Shandwick Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer

The FutureBrand Company, Inc.

By: /s/ Steven Berns                                            
Name: Steven Berns
Title: Vice President and Treasurer








Exhibit 10(d)(vi)


AMENDMENT NO. 5 TO THE
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT


Dated as of November 18, 2003


                     AMENDMENT NO. 5 TO THE AMENDED AND RESTATED FIVE-YEAR
CREDIT AGREEMENT among The Interpublic Group of Companies, Inc., a Delaware
corporation (the "Company"), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the "Lenders") and Citibank, N.A., as administrative agent (the
"Agent") for the Lenders.

                     PRELIMINARY STATEMENTS:

                     (1)       The Company, the Lenders and the Agent have
entered into a Five-Year Credit Agreement dated as of June 27, 2000 and amended
and restated as of December 31, 2002 (as amended, supplemented or otherwise
modified through the date hereof, the "Credit Agreement"). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

                     (2)       The Company, the Required Lenders and the Agent
have agreed to amend the Credit Agreement as hereinafter set forth.

                     SECTION 1.     Amendments to Credit Agreement.  The Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended as follows:

                     (a)       Section 5.02(g) of the Credit Agreement is
amended in full to read as follows:


 

          (g)       Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any shares of its common
stock now or hereafter outstanding, return any capital to its stockholders as
such, or make any distribution of assets, equity interests, obligations or
securities to its stockholders as such (any of the foregoing, a "Restricted
Payment"), except that, so long as no Default shall have occurred and be
continuing at the time of any action described in clause (i), (ii), (iii), (iv),
(v) or (vi) below or would result therefrom, the Company may (i) declare and pay
dividends and distributions payable either only in common stock of the Company
or in a combination of common stock of the Company and cash to the extent
permitted by clauses (iv), (v) or (vi) below, (ii) purchase, redeem, retire,
defease or otherwise acquire shares of its capital stock (A) with the proceeds
received contemporaneously from the issue of new shares of its capital stock
with equal or inferior voting powers, designations, preferences and rights or
(B) in connection with the exercise of options by the employees of the Company
or its Subsidiaries, (iii) issue preferred stock (or the right to purchase
preferred stock) of the Company in connection with a stockholders' rights plan,
(iv) declare and pay cash dividends in an aggregate amount not exceeding
$45,000,000 in any year with respect to any preferred stock of the Company that
is convertible into common stock of the Company within 48 months following the
issuance thereof, (v) make Restricted Payments in an aggregate amount of not
more than $25,000,000 in any calendar year and (vi) from and after the date
EBITDA for the four fiscal quarters most recently ended is at least (A)
$1,000,000,000, make Restricted Payments in an aggregate amount of not more than
$100,000,000 in any calendar year, (B) $1,200,000,000, make Restricted Payments
in an aggregate amount of not more than $150,000,000 in any calendar year or (C)
$1,300,000,000, make any Restricted Payments without limitation.


                     (b)       The definition of "Interest Expense" in Section
1.01 is amended in full to read as follows:

                     "Interest Expense" means, for any period, without
duplication, (i) interest expense (including the interest component on
obligations under capitalized leases), whether paid or accrued, on all Debt of
the Company and its Consolidated Subsidiaries and (ii) only for purposes of
Section 5.03(a)(ii), cash dividends, whether paid or accrued, on any preferred
stock of the Company that is convertible into common stock of the Company within
48 months following the issuance thereof, in each case for such period.

                     SECTION 2.     Conditions of Effectiveness.  This Amendment
shall become effective as of the date first above written when, and only when,
the Agent shall have received (i) counterparts of this Amendment executed by the
Company, Ammirati Puris Lintas K.K. and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and (ii) a copy of the attached Consent executed by each Subsidiary
Guarantor.

                     SECTION 3.     Representations and Warranties of the
Company.  The Company represents and warrants as follows:

                     (a)  Each Borrower is a corporation duly organized, validly
existing and, in the case of the Company, in good standing under the laws of the
jurisdiction of its organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business.

                     (b)  The execution, delivery and performance by each
Borrower of this Amendment and the Credit Agreement and each of the Notes to
which it is a party, as amended hereby, are within such Borrower's corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene, or constitute a default under, any provision of law or regulation
applicable to such Borrower or of the certificate of incorporation of such
Borrower or of any judgment, injunction, order, decree, material agreement or
other instrument binding upon such Borrower or result in the creation or
imposition of any Lien on any asset of such Borrower or any of its Consolidated
Subsidiaries.

                     (c)  No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for the due execution, delivery or performance
by each Borrower of this Amendment or the Credit Agreement and the Notes to
which it is a party, as amended hereby, except the possibility of a post-facto
filing under the Japanese Foreign Exchange and Trade Control Law (Law No. 228 of
1949, as amended).

                     (d)  This Amendment has been duly executed and delivered by
each Borrower. This Amendment and each of the Credit Agreement and the Notes to
which each Borrower is a party, as amended hereby, are legal, valid and binding
obligations of such Borrower, enforceable against such Borrower in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

                     (e)  There is no action, suit, investigation, litigation or
proceeding pending against, or, to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment or the Credit Agreement or any Note, as amended
hereby, or the consummation of the transactions contemplated hereby.

                     SECTION 4.     Reference to and Effect on the Credit
Agreement and the Notes.  (a)  On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the Notes or the Designation Agreement related to Ammirati Puris
Lintas K.K., to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

                     (b)  The Credit Agreement and the Notes, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

                     (c)  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

                     SECTION 5.     Costs and Expenses.  The Company agrees to
pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

                     SECTION 6.     Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

                     SECTION 7.     Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

                     IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.



 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By   /s/ Steven Berns                                          

 

       Title:  Vice President and Treasurer

     

AMMIRATI PURIS LINTAS K.K.

     

By   /s/ Steven Berns                                           

 

       Title:  Vice President and Treasurer

     

CITIBANK, N.A.,

 

as Agent and as Lender

     

By   /s/ Julio Ojea Quintana                                 

 

       Title:  Director

     

BANK, ONE, NA

     

By   /s/ Richard R. Howard                                

 

       Title:  Vice President

     

BANK OF AMERICA, N.A.

     

By   /s/ Robert Mauriello                                  

 

       Title:  Principal

     

THE BANK OF NEW YORK

     

By   /s/ Brendan T. Nedzi                                 

 

       Title:  Senior Vice President

     

BARCLAYS BANK PLC

     

By   /s/ Simon Leach                                           

 

       Title:  Relationship Director

     

JPMORGAN CHASE BANK

     

By   /s/ Rebecca Vogel                                        

 

       Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By                                                                      

 

       Title:  

     

FLEET NATIONAL BANK

     

By   /s/ Thomas J. Levy                                     

 

       Title:  Senior Vice President

     

HSBC BANK USA

     

By   /s/ Johan Sorensson                                    

 

       Title:  First Vice President

     

KEYBANK NATIONAL ASSOCIATION

     

By   /s/ Francis W. Lutz                                     

 

       Title:  Vice President

     

LLOYDS TSB BANK PLC

     

By   /s/ Windsor R. Davies                                   

 

       Title:  Director

     

By:   /s/ Richard M. Heath                                   

 

       Title:  Vice President

     

SUNTRUST BANK

     

By   /s/ Heidi M. Khambatta                                

 

       Title:  Vice President

     

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By   /s/ Steven L. Hipsman                                 

 

       Title:  Director







CONSENT


Dated as of November 18, 2003


                    The undersigned, each a Guarantor under the Guaranty dated
as of August 15, 2003 (the "Subsidiary Guaranty") in favor of the Agent and the
Lenders parties to the Credit Agreement referred to in the foregoing Amendment,
hereby consents to such Amendment and hereby confirms and agrees that
notwithstanding the effectiveness of such Amendment, the Subsidiary Guaranty and
each other Loan Document to which the undersigned is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.




McCann-Erickson USA, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

TM Holdings, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Torre Lazur Healthcare Group, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

McCann Relationship Marketing, Inc.

By: /s/ Steven Berns
Name:  Steven Berns
Title: Treasurer

   

Gillespie, Advertising, Magazine Marketing & Public Relations, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

The Gotham Group, Inc.


By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Assistant Treasurer

   

Campbell Mithun, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

FCB Worldwide L.L.C.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Hill, Holliday, Connors, Cosmopulos, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

Campbell-Ewald Company

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Deutsch Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

Lowe Group Holdings, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Treasurer

   

Draft, Inc.
By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

Integrated Communications Corp.
By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Dailey & Associates

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

Bozell Group, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Advantage International Holdings, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

Jack Morton Worldwide Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Kaleidoscope Sports and Entertainment L.L.C.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Manager

Initiative Media Worldwide, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Assistant Treasurer

   

Newspaper Services of America, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

Wahlstrom Group L.L.C.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Carmichael Lynch, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

The Cassidy Companies, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

   

Weber Shandwick Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer

The FutureBrand Company, Inc.

By:  /s/ Steven Berns                                         
Name:  Steven Berns
Title: Vice President and Treasurer








Exhibit 10(d)(ix)

AMENDMENT NO. 3 TO THE
364-DAY CREDIT AGREEMENT


Dated as of November 5, 2003


                    AMENDMENT NO. 3 TO THE 364-DAY CREDIT AGREEMENT among The
Interpublic Group of Companies, Inc., a Delaware corporation (the "Company"),
the banks, financial institutions and other institutional lenders parties to the
Credit Agreement referred to below (collectively, the "Lenders") and Citibank,
N.A., as administrative agent (the "Agent") for the Lenders.

                    PRELIMINARY STATEMENTS:

                    (1)       The Company, the Lenders and the Agent have
entered into a 364-Day Credit Agreement dated as of May 15, 2003 (as amended,
supplemented or otherwise modified through the date hereof, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

                    (2)       The Company, the Required Lenders and the Agent
have agreed to amend the Credit Agreement as hereinafter set forth.

                    SECTION 1.       Amendments to Credit Agreement.  The Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended as follows:

                    (a)       The definition of "EBITDA" in Section 1.01 is
amended by (i) replacing the word "and" immediately before "(l)" with a comma
and (ii) including the phrase "and (m) cash payments made by the Company with
respect to the fiscal periods ending September 30, 2003, December 31, 2003 and
March 31, 2004, relating to the matters set forth on Schedule A" immediately
before the phrase ", in each case determined in accordance with GAAP for such
period".

                    (b)       Schedule A is added to read as set forth on
Schedule A to this Amendment.

                    SECTION 2.       Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received (i) counterparts of this Amendment
executed by the Company and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Amendment
and (ii) a copy of the attached Consent executed by each Subsidiary Guarantor.

                    SECTION 3.       Representations and Warranties of the
Company.  The Company represents and warrants as follows:

                    (a)       The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

                    (b)       The execution, delivery and performance by the
Company of this Amendment and the Credit Agreement and each of the Notes, as
amended hereby, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

                    (c)       No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery or
performance by the Company of this Amendment or the Credit Agreement and the
Notes, as amended hereby.

                    (d)       This Amendment has been duly executed and
delivered by the Company. This Amendment and each of the Credit Agreement and
the Notes, as amended hereby, are legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.

                    (e)       There is no action, suit, investigation,
litigation or proceeding pending against, or, to the knowledge of the Company,
threatened against the Company or any of its Consolidated Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a significant probability of an adverse decision that (i) would have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment or the Credit Agreement or any Note, as amended
hereby, or the consummation of the transactions contemplated hereby.

                    SECTION 4.       Reference to and Effect on the Credit
Agreement and the Notes.  a)  On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in each other Loan Document to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

                    (b)       The Credit Agreement and the Notes, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                    (c)       The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

                    SECTION 5.       Costs and Expenses.  The Company agrees to
pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

                    SECTION 6.       Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

                    SECTION 7.       Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.



 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By   /s/ Steven Berns                                          

 

        Title:  Treasurer

     

CITIBANK, N.A.,

 

as Agent and as Lender

     

By  /s/ Julio Ojea Quintana                               

 

        Title:  Director

     

JPMORGAN CHASE BANK

     

By  /s/ Rebecca Vogel                                 

 

        Title:  Vice President

     

HSBC BANK USA

     

By                                                                            

 

        Title: 

     

KEYBANK NATIONAL ASSOCIATION

     

By  /s/ Francis Lutz                                             

 

        Title:  Vice President

     

UBS AG, CAYMAN ISLANDS BRANCH

     

By  /s/ Wilfred V. Saint                                        

 

        Title:  Associate Director

     

By  /s/ Thomas R. Salzano                                   

 

        Title:  Director

     

LLOYDS TSB BANK PLC

     

By  /s/ Windsor R. Davies                                     

 

        Title:  Director

     

By  /s/ Richard M. Heath                                       

 

        Title:  Vice President

     

BARCLAYS BANK PLC

     

By  /s/ Simon Leach                                                

 

        Title:  Relationship Director

     

FLEET NATIONAL BANK

     

By  /s/ Thomas J. Levy                                           

 

        Title:  Senior Vice President

     

ING BANK

     

By                                                                            

 

        Title: 

     

ROYAL BANK OF CANADA

     

By  /s/ Suzanne Kaicher                                     

 

        Title:  Manager

     

WESTPAC BANKING CORPORATION

     

By                                                                            

 

        Title: 








CONSENT


Dated as of November 5, 2003


                         The undersigned, each a Guarantor under the Guaranty
dated as of August 15, 2003 (the "Subsidiary Guaranty") in favor of the Agent
and the Lenders parties to the Credit Agreement referred to in the foregoing
Amendment, hereby consents to such Amendment and hereby confirms and agrees that
notwithstanding the effectiveness of such Amendment, the Subsidiary Guaranty and
each other Loan Document to which the undersigned is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.





McCann-Erickson USA, Inc.

TM Holdings, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Torre Lazur Healthcare Group, Inc.

McCann Relationship Marketing, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Treasurer

   

Gillespie, Advertising, Magazine Marketing & Public Relations, Inc.

The Gotham Group, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Assistant Treasurer

   

Campbell Mithun, Inc.

FCB Worldwide L.L.C.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Hill, Holliday, Connors, Cosmopulos, Inc.

Campbell-Ewald Company

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Deutsch Inc.

Lowe Group Holdings, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Treasurer

   

Draft, Inc.

Integrated Communications Corp.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Dailey & Associates

Bozell Group, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Advantage International Holdings, Inc.

Jack Morton Worldwide Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Kaleidoscope Sports and Entertainment L.L.C.

Initiative Media Worldwide, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Manager

Title: Vice President and Assistant Treasurer

   

Newspaper Services of America, Inc.

Wahlstrom Group L.L.C.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Carmichael Lynch, Inc.

The Cassidy Companies, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

   

Weber Shandwick Inc.

The FutureBrand Company, Inc.

   

By:  /s/ Steven Berns                                       

By:  /s/ Steven Berns                                       

Name: Steven Berns

Name: Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer








Exhibit 10(d)(x)


AMENDMENT NO. 4 TO THE
364-DAY CREDIT AGREEMENT


Dated as of November 18, 2003




                    AMENDMENT NO. 4 TO THE 364-DAY CREDIT AGREEMENT among The
Interpublic Group of Companies, Inc., a Delaware corporation (the "Company"),
the banks, financial institutions and other institutional lenders parties to the
Credit Agreement referred to below (collectively, the "Lenders") and Citibank,
N.A., as administrative agent (the "Agent") for the Lenders.

                    PRELIMINARY STATEMENTS:

                    (1)       The Company, the Lenders and the Agent have
entered into a 364-Day Credit Agreement dated as of May 15, 2003 (as amended,
supplemented or otherwise modified through the date hereof, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

                    (2)       The Company, the Required Lenders and the Agent
have agreed to amend the Credit Agreement as hereinafter set forth.

                    SECTION 1.       Amendments to Credit Agreement.  The Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended as follows:

                    (a)       Section 5.02(g) of the Credit Agreement is amended
in full to read as follows:




 

        (g)       Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any shares of its common
stock now or hereafter outstanding, return any capital to its stockholders as
such, or make any distribution of assets, equity interests, obligations or
securities to its stockholders as such (any of the foregoing, a "Restricted
Payment"), except that, so long as no Default shall have occurred and be
continuing at the time of any action described in clause (i), (ii), (iii), (iv),
(v) or (vi) below or would result therefrom, the Company may (i) declare and pay
dividends and distributions payable either only in common stock of the Company
or in a combination of common stock of the Company and cash to the extent
permitted by clauses (iv), (v) or (vi) below, (ii) purchase, redeem, retire,
defease or otherwise acquire shares of its capital stock (A) with the proceeds
received contemporaneously from the issue of new shares of its capital stock
with equal or inferior voting powers, designations, preferences and rights or
(B) in connection with the exercise of options by the employees of the Company
or its Subsidiaries, (iii) issue preferred stock (or the right to purchase
preferred stock) of the Company in connection with a stockholders' rights plan,
(iv) declare and pay cash dividends in an aggregate amount not exceeding
$45,000,000 in any year with respect to any preferred stock of the Company that
is convertible into common stock of the Company within 48 months following the
issuance thereof, (v) make Restricted Payments in an aggregate amount of not
more than $25,000,000 in any calendar year and (vi) from and after the date
EBITDA for the four fiscal quarters most recently ended is at least (A)
$1,000,000,000, make Restricted Payments in an aggregate amount of not more than
$100,000,000 in any calendar year, (B) $1,200,000,000, make Restricted Payments
in an aggregate amount of not more than $150,000,000 in any calendar year or (C)
$1,300,000,000, make any Restricted Payments without limitation.


                    (b)       The definition of "Interest Expense" in Section
1.01 is amended in full to read as follows:

                    "Interest Expense" means, for any period, without
duplication, (i) interest expense (including the interest component on
obligations under capitalized leases), whether paid or accrued, on all Debt of
the Company and its Consolidated Subsidiaries and (ii) only for purposes of
Section 5.03(a)(ii), cash dividends, whether paid or accrued, on any preferred
stock of the Company that is convertible into common stock of the Company within
48 months following the issuance thereof, in each case for such period.

                    SECTION 2.       Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received (i) counterparts of this Amendment
executed by the Company and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Amendment
and (ii) a copy of the attached Consent executed by each Subsidiary Guarantor.

                    SECTION 3.       Representations and Warranties of the
Company.  The Company represents and warrants as follows:

                    (a)       The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

                    (b)       The execution, delivery and performance by the
Company of this Amendment and the Credit Agreement and each of the Notes, as
amended hereby, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

                    (c)       No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery or
performance by the Company of this Amendment or the Credit Agreement and the
Notes, as amended hereby.

                    (d)       This Amendment has been duly executed and
delivered by the Company. This Amendment and each of the Credit Agreement and
the Notes, as amended hereby, are legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.

                    (e)       There is no action, suit, investigation,
litigation or proceeding pending against, or, to the knowledge of the Company,
threatened against the Company or any of its Consolidated Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a significant probability of an adverse decision that (i) would have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment or the Credit Agreement or any Note, as amended
hereby, or the consummation of the transactions contemplated hereby.

                    SECTION 4.       Reference to and Effect on the Loan
Documents.  a)  On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to "this Agreement", "hereunder", "hereof" or words of
like import referring to the Credit Agreement, and each reference in each other
Loan Document to "the Credit Agreement", "thereunder", "thereof" or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement, as amended by this Amendment.

                    (b)       The Loan Documents, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

                    (c)       The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under the Loan Documents,
nor constitute a waiver of any provision of the Loan Documents.

                    SECTION 5.       Costs and Expenses.  The Company agrees to
pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

                    SECTION 6.       Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

                    SECTION 7.       Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By   /s/ Steven Berns                                          

 

       Title:  Treasurer

     

CITIBANK, N.A.,
as Agent and as Lender

     

By  /s/ Julio Ojea Quintana                                

 

       Title:  Director

     

JPMORGAN CHASE BANK

     

By  /s/ Rebecca Vogel                                        

 

       Title:  Vice President

     

HSBC BANK USA

     

By  /s/ Johan Sorensson                                   

 

       Title:  First Vice President

     

KEYBANK NATIONAL ASSOCIATION

     

By  /s/ Francis W.Lutz                                      

 

       Title:  Vice President

     

UBS AG, CAYMAN ISLANDS BRANCH

     

By  /s/ Wilfred V. Saint                                   

 

       Title:  Associate Director

     

By  /s/ Thomas R. Salzano                              

 

       Title:  Director

     

LLOYDS TSB BANK PLC

     

By  /s/ Windsor R. Davies                                    

 

       Title:  Director

     

By  /s/ Richard M. Heath                                      

 

       Title:  Vice President

     

BARCLAYS BANK PLC

     

By  /s/ Simon Leach                                             

 

       Title:  Relationship Director

     

FLEET NATIONAL BANK

     

By  /s/ Thomas J. Levy                                        

 

       Title:  Senior Vice President

     

ING BANK

     

By  /s/ William C. James                                      

 

       Title:  Managing Director

     

ROYAL BANK OF CANADA

     

By  /s/ Suzanne Kaicher                                        

 

       Title:  Manager

     

WESTPAC BANKING CORPORATION

     

By                                                                              

 

       Title:







CONSENT



Dated as of November 18, 2003


                          The undersigned, each a Guarantor under the Guaranty
dated as of August 15, 2003 (the "Subsidiary Guaranty") in favor of the Agent
and the Lenders parties to the Credit Agreement referred to in the foregoing
Amendment, hereby consents to such Amendment and hereby confirms and agrees that
notwithstanding the effectiveness of such Amendment, the Subsidiary Guaranty and
each other Loan Document to which the undersigned is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.





McCann-Erickson USA, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

TM Holdings, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Torre Lazur Healthcare Group, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

McCann Relationship Marketing, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Treasurer

   

Gillespie, Advertising, Magazine Marketing & Public Relations, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

The Gotham Group, Inc.


By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Assistant Treasurer

   

Campbell Mithun, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

FCB Worldwide L.L.C.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Hill, Holliday, Connors, Cosmopulos, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Campbell-Ewald Company

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Deutsch Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Lowe Group Holdings, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Treasurer

   

Draft, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Integrated Communications Corp.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Dailey & Associates

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Bozell Group, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Advantage International Holdings, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Jack Morton Worldwide Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Kaleidoscope Sports and Entertainment L.L.C.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Manager

Initiative Media Worldwide, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Assistant Treasurer

   

Newspaper Services of America, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

Wahlstrom Group L.L.C.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Carmichael Lynch, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

The Cassidy Companies, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

   

Weber Shandwick Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

The FutureBrand Company, Inc.

By:  /s/ Steven Berns                                          
Name: Steven Berns
Title: Vice President and Treasurer

 